DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stadie et al. (US 10,882,540 B2), hereafter referred to as Stadie, in view of Suzuki (US 10,497,594 B2).
Consider claim 1.  Stadie teaches an automated storage and retrieval system comprising:  a track system comprising a first set of parallel tracks (22a) arranged in a horizontal plane and extending in a first direction, and a second set of parallel tracks (22b) arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction, wherein the first and second sets of tracks form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells, each adjacent grid cell comprising a grid opening defined by a pair of adjacent tracks of the first set of tracks and a pair of adjacent tracks of the second set of tracks (see fig. 1); a plurality of stacks (12) of storage containers arranged in storage columns located beneath the track system, wherein each storage column is located vertically below a grid opening; a container handling vehicle (50) for lifting and moving the plurality of stacks of storage containers, the container handling vehicles being configured to move laterally on the track system above the storage columns to access the storage containers via the grid openings, wherein each of the plurality of container handling vehicles has a footprint with a horizontal extent which is equal to or less than the horizontal extent of a grid cell and comprises:  a lower part comprising a wheel assembly (54, 56) for guiding the container handling vehicle along the track system; and a container-receiving storage space arranged within the footprint of the container handling vehicle for accommodating a storage container (see column 4, lines 48-51 and column 6, lines 23-24); wherein each container handling vehicle comprises an upper part (52 in fig. 5A) containing a protruding section (58, 60) which extends horizontally beyond the footprint of the container handling vehicle and the lower part, and, when the container handling vehicle is positioned above a grid cell, into a neighboring grid cell (see fig. 5C), wherein the lower part comprises every part of the container handling vehicle at or beneath a height of the wheel assembly, and a sensor (camera means; see column 5, lines 15-17), wherein the protruding section of each container handling vehicle is configured to extend above a neighboring lower part of a neighboring container handling vehicle in a neighboring grid cell (see figs. 5C and 5D).  Stadie’s sensor is capable of performing the recited functional language:  establishing a position of the vehicle on the track system or in relation to other vehicles on the track system.  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Stadie does not explicitly teach a plurality of container handling vehicles as claimed.  It would have been obvious to a person having ordinary skill in the art to modify Stadie’s system to have a plurality of container handling vehicles, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please see MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate Stadie’s container handling vehicle in order to provide service to more than one malfunctioning device 30 at once.
Stadie does not explicitly teach where the sensor (camera means; see column 5, lines 15-17) is located.  Suzuki teaches a protruding section (26) comprising a sensor (47, 48).  It would have been obvious to a person having ordinary skill in the art to modify Stadie’s sensor to be on the protruding section in order to provide a clear view of malfunctioning device 30.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  Please see MPEP 2144.04(VI)(C) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Consider claim 3.  Stadie teaches that the wheel assembly comprises a first set of wheels (54) for engaging with the first set of tracks to guide movement of the container handling vehicle in the first direction, and a second set of wheels (56) for engaging with the second set of tracks to guide movement of the container handling vehicle in the second direction.
Consider claim 4.  Stadie teaches that the container handling vehicle comprises:  a lifting device (similar to the lifting device of 30; see column 4, lines 48-51 and column 6, lines 23-24) arranged to transport a storage container vertically between a storage position in a stack and a transport position in the storage space, the lifting device comprising:  a gripping device (39) being configured to releasably grip a storage container; and a lifting motor (providing vertical actuation of 39) being configured to raise and lower the gripping device relative to the storage space.
Consider claim 5.  Stadie teaches that each container handling vehicle comprises a recessed section (along upper edge of 52 in fig. 5A) arranged to accommodate the protruding sections of other container handling vehicles when they operate over a neighbouring grid cell.
Consider claim 6.  Stadie teaches that the recessed section has a shape (see fig. 5A) which is complementary to a shape of the protruding section.
Consider claim 7.  Stadie teaches that the recessed section extends across a whole width or length of the container handling vehicle in a direction which is orthogonal to a direction in which the protruding section extends (see figs. 5A and 5B).
Consider claim 9.  Stadie teaches a container handling vehicle (50) for an automated storage and retrieval system, the container handling vehicle comprising:  a lower part comprising a wheel assembly (54, 56) for guiding the container handling vehicle along a horizontal track system of the automated storage and retrieval system, the wheel assembly containing at least two wheels that are orthogonal to each other, and a storage space arranged centrally within the lower part for accommodating a storage container of the automated storage and retrieval system (see column 4, lines 48-51 and column 6, lines 23-24), wherein the container handling vehicle comprises an upper part (52 in fig. 5A) arranged above the lower part, wherein the upper part comprises a protruding section (58, 60) extending horizontally beyond the lower part, and a sensor (camera means; see column 5, lines 15-17), wherein the protruding section of the container handling vehicle is configured to extend above a neighboring lower part of a neighboring container handling vehicle in a neighboring grid cell (see figs. 5C and 5D), and wherein the lower part comprises every part of the container handling vehicle at or below a height of the wheel assembly (at height of 54 and 56).  Stadie’s sensor is capable of performing the recited functional language:  establishing a position of the vehicle on the track system or in relation to other vehicles on the system.  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Stadie does not explicitly teach where the sensor (camera means; see column 5, lines 15-17) is located.  Suzuki teaches a protruding section (26) comprising a sensor (47, 48).  It would have been obvious to a person having ordinary skill in the art to modify Stadie’s sensor to be on the protruding section in order to provide a clear view of malfunctioning device 30.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  Please see MPEP 2144.04(VI)(C) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Consider claim 10.  Stadie teaches a recessed section (along upper edge of 52 in fig. 5A) arranged to accommodate the protruding section of another container handling vehicle when operating on the track system.
Consider claim 11.  Stadie teaches that the recessed section has a shape (see fig. 5A) which is complementary to a shape of the protruding section.
Consider claim 12.  Stadie teaches that the protruding section and the recessed section are arranged at opposite sides of the container handling vehicle (for example, at left and right sides of 52 in fig. 5B).
Consider claim 14.  Stadie teaches that the wheel assembly comprises wheels (54, 56) which are arranged around a periphery of the storage space.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652